Citation Nr: 0509198	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
with osteoarthritis.

2.  Entitlement to an initial compensable rating for 
residuals of a left ankle fracture.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee ligamentous injury with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from January 1979 to August 
1981 and from February 1986 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, in which the RO denied the veteran's claim 
for service connection for lumbosacral strain with 
osteoarthritis.  Service connection for residuals of a left 
ankle fracture was granted and a noncompensable evaluation 
was assigned and service connection for right knee 
ligamentous injury with osteoarthritis was granted and a 10 
percent evaluation was assigned.  A notice of disagreement 
(NOD) was received May 2002.  In December 2002, a statement 
of the case (SOC) was issued.  A substantive appeal (VA Form 
9) was received in February 2003.  These issues are in 
appellate status.  

The case was remanded by the Board for further development in 
April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a hearing in May 2003 before a 
Member of the Board, now known as a Veterans Law Judge, at 
the RO.  The Veterans Law Judge who held a hearing is 
required to participate in making the final determination of 
the claim.  38 C.F.R. § 20.707 (2004).  The Veterans Law 
Judge who conducted the May 2003 hearing, however, is no 
longer employed at the Board.  The veteran was so notified 
via letter in February 2005, and given an opportunity to 
request another hearing.  In her March 2005 response, the 
veteran requested another hearing before a Veterans Law Judge 
at the RO.  

In view of the foregoing, this case is remanded for the 
following:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the 
regional office, to be scheduled in 
accordance with applicable law.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



